Exhibit 10.4

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of November 6, 2007, between Answers Corporation, a
Delaware Corporation (the “Company”) and Bruce Smith, an individual
(“Executive”), amends that Employment Agreement dated July 27th, 2005 (the
“Employment Agreement”).

 

1.               Effective June 19, 2007, the Executive has been promoted to the
position of Chief Strategic Officer of the Company.

 

2.               Pursuant to this Amendment, the parties agree to amend the
Employment Agreement as follows:

Subsection 2.1, “Voluntary Termination By Either Party” of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

2.1 Voluntary Termination By Either Party. Either party may terminate the
Executive’s employment with the Company without cause at any time upon three (3)
months written notice. The Company shall have the right, in its sole discretion,
to require Executive to continue working for the Company during the notice
period.  If the Company terminates the Executive without cause pursuant to this
Section 2.1 the Board of Directors shall take the necessary steps so that the
period during which the Executive shall be permitted to exercise his stock
options to purchase shares of common stock of the Parent in accordance with the
Parent’s employee stock option plan(s) as in effect from time to time (the
“Options”), shall be extended to the shorter of (a) one (1) year from the
effective date of his termination or (b) the expiration date of the options.

 

3.               The effective date of this Amendment shall be the date first
written above.

 

4.               Terms used in this Amendment but not defined herein will have
the respective meanings ascribed to such terms in the Employment Agreement.  In
the event of any conflict between the terms of this Amendment and the terms of
the Employment Agreement, this Amendment shall control.  Except as modified by
this Amendment, the Employment Agreement shall remain in full force and effect.

AGREED AND ACCEPTED:

 

AGREED AND ACCEPTED:

 

 

 

Bruce Smith

 

GuruNet Israel Ltd.

 

 

 

Signature:

/s/ Bruce D. Smith

 

Signature:

/s/ Steven Steinberg

 

 

 

 

 

Name: Steven Steinberg

 

 

Title: Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------